DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bao et al. (US 10,020,255).

Regarding claim 1, Bao discloses a method comprising:
depositing a first dielectric layer over a first conductive line (M0, Fig. 4 and Col. 6);
forming a first opening in the first dielectric layer (Col. 6);
filling the first opening with a first conductive material to define a second conductive line (M1, Fig. 4 and Col. 6);
depositing a second dielectric layer (134, Fig. 7 and Col. 8) over the first dielectric layer;
forming a second opening in the second dielectric layer (Figs. 8-10 and Cols. 8-9);
filling the second opening with a second conductive material to define a third conductive line (Figs. 1, 10 and Cols. 8-9);
forming a supervia opening in the first dielectric layer and the second dielectric layer (SUPER V1, Figs. 1, 10 and Cols. 8-9); and
filling the supervia opening with a third conductive material to define a supervia, wherein the supervia directly connects to the first conductive line and the third conductive line (SUPER V1, Figs. 1, 10 and Col. 9).

Regarding claim 3, Bao further discloses wherein forming the supervia opening comprises forming a portion of the supervia opening simultaneously with forming the second opening (SUPER V1, Figs. 1, 10 and Cols. 8-9).

Regarding claim 5, Bao further discloses wherein filling the supervia opening comprises filling a portion of the supervia opening simultaneously with filling the second opening (SUPER V1, Figs. 1, 10 and Cols. 8-9).

Allowable Subject Matter
Claims 2 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 6-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, there is no teaching or suggestion in the art of record disclosing the method of claim 1, wherein forming the supervia opening comprises forming a portion of the supervia opening simultaneously with forming the first opening.

Regarding claim 4, there is no teaching or suggestion in the art of record disclosing the method of claim 1, wherein filling the supervia opening comprises filling a portion of the supervia opening simultaneously with filling the first opening.

Regarding claim 6, there is no teaching or suggestion in the art of record disclosing a method comprising the combination of steps of claim 6, wherein the opening in the first dielectric layer has a different sidewall angle in comparison with the opening in the second dielectric layer.

Claims 7-12 depend on claim 6.
Regarding claim 13, there is no teaching or suggestion in the art of record disclosing a method comprising the combination of steps of claim 13, specifically wherein a portion of the supervia is formed during the processing of the first dielectric layer with a taper and the second portion of the supervia is formed during the processing of the second dielectric layer with a taper that is different than the taper of the first supervia portion.
 
Claims 14-20 depend on claim 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M MENZ whose telephone number is (571)272-1877. The examiner can normally be reached Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS M MENZ/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        12/17/22